Citation Nr: 0420611	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to November 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
diabetes mellitus and assigned a 20 percent disability rating 
effective in November 2001.

In a July 2003 remand, the Board ordered a new examination 
for the veteran.  This action was completed in January 2004.  
In the March 2004 rating decision that followed, the RO 
increased the veteran's disability rating to 40 percent, 
effective in November 2001.  Since the veteran is presumed to 
be seeking the highest possible rating available under the 
rating schedule for diabetes mellitus, the appeal as to the 
evaluation of that disability continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

Further, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In the January 2004 VA examination, the examiner noted that 
the veteran had been hospitalized at unspecified facilities, 
in December 2002 and on January 14, 2004, for hypoglycemic 
episodes.  The records of these hospitalizations are not 
associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO or AMC for the following 
actions:

1.  The RO or AMC should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for diabetes 
mellitus since service.  The RO or AMC 
should take the necessary steps to obtain 
all treatment records not already part of 
the claims folder, including the records 
of the veteran's December 2002 and 
January 2004 hospitalizations.  If the RO 
or AMC cannot obtain any of the medical 
records indicated by the veteran, it 
should follow the proper procedures under 
the VCAA.  

2.  When the RO or AMC is satisfied that 
the record is complete, it should 
readjudicate the issue on appeal.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  If otherwise in order, 
the claims folder should then be returned 
to the Board for further appellate 
consideration.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

